IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT
                       _____________________

                             No. 98-31167
                           Summary Calendar
                        _____________________

UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,

                                versus

JESUS TOBIAS OBREGON,

                                             Defendant-Appellant.
_________________________________________________________________

           Appeal from the United States District Court
               for the Eastern District of Louisiana
                       USDC No. 98-CR-68-R-1
_________________________________________________________________

                            August 4, 1999

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     The appellant, Jesus Tobias Obregon, was indicted along with

his codefendant, Berta Vicente, on charges of conspiracy to possess

cocaine with intent to distribute and attempted possession of

cocaine with intent to distribute.

     Obregon appeals the district court’s finding that he did not

meet the requirements for the so-called “safety valve” provision

under U.S.S.G. § 5C1.2, which allows defendants who meet certain

conditions to avoid the imposition of a mandatory minimum sentence.

See United States v. Rodriguez, 60 F.3d 193, 196 (5th Cir. 1995).



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
The fifth requirement, at issue here, allows a defendant the safety

valve if, having met the other requirements,

     (5) not later than the time of the sentencing hearing,
     the defendant has truthfully provided to the Government
     all information and evidence the defendant has concerning
     the offense or offenses that were part of the same course
     of conduct or of a common scheme or plan, but the fact
     that the defendant has no relevant or useful other
     information to provide or that the Government is already
     aware of the information shall not preclude a
     determination by the court that a defendant has complied
     with this requirement.

U.S.S.G. § 5C1.2(5).

     A sentencing court’s refusal to apply § 5C1.2 is a factual

determination that this court reviews for clear error.       United

States v. Edwards, 65 F.3d 430, 433 (5th Cir. 1995).      A factual

finding is not clearly erroneous if it is plausible in the light of

the record read as a whole.   United States v. Watson, 966 F.2d 161,

162 (5th Cir. 1992).

     The record amply supports the district court’s decision.

During his interview with the government, Obregon maintained that

Vicente had no knowledge of the drug transaction and did not know

that Obregon intended to use her vehicle to travel to New Orleans

to pick up the cocaine.   However, the record shows that Vicente was

directly involved in the transaction and was well aware of the

purpose of both Obregon’s use of her vehicle and his trip to New

Orleans.   In addition, Obregon was evasive during the interview,

changing his statement regarding certain points, such as when he




                                  2
obtained the vehicle and whether Vicente was with him in New

Orleans.

     Although Obregon may have admitted the underlying facts by

signing the government’s factual basis, although he may have

provided other information to the government, and although his

interview may have had no effect on the government’s case against

Vicente, he nevertheless gave false information to the government

during his interview.     A defendant must truthfully provide all

information in his possession, regardless of whether it is useful

or already known to the government.              See United States v. Real-

Hernandez, 90 F.3d 356, 361 (9th Cir. 1996).

     Obregon’s reliance on United States v. Flanagan, 87 F.3d 121,

125 n.3 (5th Cir. 1996), for the proposition that his acceptance of

responsibility and guilty plea entitle him to the safety valve is

misplaced.   Not only is the statement on which Obregon relies

dicta, there was no indication in Flanagan that the defendant had

been untruthful or had contradicted his earlier statements, in

contrast to the situation in the present case.

     Accordingly,   the   district       court    did   not   clearly   err   in

refusing to apply the safety valve.

                                                              A F F I R M E D.




                                     3